                EXHIBIT 1




Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 1 of 26
Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 2 of 26
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

LARONDA PHOX

                        PLAINTIFF(S),                            CASE NO. 2016-CV15919
VS.                                                              DIVISION 10

21C MUSEUM HOTEL ET AL

                        DEFENDANT(S),

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable PATRICK WILLIAM CAMPBELL on 19-NOV-2020 in DIVISION 10 at 09:00 AM.
 All Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV15919                     Page 1 of 2               DMSNCMCIV (2/2017)
       Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 3 of 26
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ PATRICK WILLIAM CAMPBELL
                                              PATRICK WILLIAM CAMPBELL, Circuit Judge


                                          Certificate of Service
         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
LARONDA PHOX, 3921 NORTON AVE, KANSAS CITY, MO 64130

Defendant(s):
21C MUSEUM HOTEL
THE SAVOY AT 21C

Dated: 15-SEP-2020                                            MARY A. MARQUEZ
                                                              Court Administrator




2016-CV15919                     Page 2 of 2               DMSNCMCIV (2/2017)
       Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 4 of 26
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV15919
 PATRICK WILLIAM CAMPBELL
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 LARONDA PHOX                                                       LARONDA PHOX
                                                                    3921 NORTON AVE
                                                              vs.   KANSAS CITY, MO 64130
 Defendant/Respondent:                                              Court Address:
 21C MUSEUM HOTEL                                                   415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Pers Injury-Other                                                                                                                 (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: 21C MUSEUM HOTEL
                                      Alias:
  219 W 9TH ST
  KANSAS CITY, MO 64105



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    15-SEP-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-8212 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20                                   Page 5 of 26
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 6 of 26
                                                                                                   6/2020
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV15919
 PATRICK WILLIAM CAMPBELL
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 LARONDA PHOX                                                       LARONDA PHOX
                                                                    3921 NORTON AVE
                                                              vs.   KANSAS CITY, MO 64130
 Defendant/Respondent:                                              Court Address:
 21C MUSEUM HOTEL                                                   415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Pers Injury-Other                                                                                                                 (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: THE SAVOY AT 21C
                                      Alias:
  219 W 9TH ST
  KANSAS CITY, MO 64105



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    15-SEP-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-8213 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20                                   Page 7 of 26
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 8 of 26
                                                                                                   6/2020
            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                                          CASE NUMBER: 2016-CV15919

               SUMMONS ISSUED                         ALIAS ISSUED                 OTHER
                     NO.
DATE                 ISSUED   COUNTY/STATE                    PLEADINGS INCLUDED
9/15/20              2        JACKSON COUNTY, MO         COPY OF NOTICE OF CASE MANAGEMENT
                              PUT IN CIVIL PROCESS       CONFERENCE FOR CIVIL CASE AND ORDER FOR
                              BUCKET                     MEDIATION, PETITION




                                                         NOTICE OF CASE MANAGEMENT
                                                         CONFERENCE MAILED TO PRO SE




          ACKNOWLEDGEMENT OF RECEIPT OF SUMMONS
BY:___________________________________________________DATE:________________________
                                             FEES PAID
    DATE                  CHECK #/AMOUNT OF CHECK                           COUNTY/STATE




                                               SUMMONS PREPARED BY: Peggy Holley – DCA

CIRCT 2552 – 12/94




            Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 9 of 26
        IN THE CIRCUIT COURT OF JACKSON COUNTY , MISSOURI
                         AT KANSAS CITY


 LARONDA PHOX                                             )
                         Plaintiff,                       )
                                                          )
                                                          )      Case No. 2016-CV15919
 v.                                                       )      Division 10
                                                          )
 21C MUSEUM HOTEL                                         )
               Defendant.                                 )


                   ORDER GRANTING IN FORMA PAUPERIS

        On this 14th day of September, 2020, the Court having reviewed Plaintiff’s original

 motion to proceed in forma pauperis and the supplemental filing filed August 5, 2020, hereby

 GRANTS Plaintiff’s Motion to Proceed In Forma Pauperis. This order hereby quashes the order

 denying Plaintiff’s motion filed September 1, 2020.


 IT IS SO ORDERED.


14-Sep-2020
           Date                       HONORABLE PATRICK WILLIAM CAMPBELL


 CERTIFICATE OF SERVICE
 I hereby certify that copies of the above and foregoing were
 mailed/emailed/faxed on this 14th day of September, 2020 to:
 LARONDA PHOX, Plaintiff Acting Pro Se, 3921 NORTON AVE, KANSAS CITY, MO 64130



 Law Clerk or JAA, Division 10




 Case no. 2016-CV15919                      Page 1 of 1                      D-GENORD2 (4/2012)

        Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 10 of 26
                        IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                             AT KANSAS CITY           AT INDEPENDENCE

RE:  LARONDA PHOX V 21C MUSEUM HOTEL ET AL
CASE NO:  2016-CV15919

TO:     LARONDA PHOX
        3921 NORTON AVE
        KANSAS CITY, MO 64130

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on July 31, 2020.
However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE                                                      RULE 68.7 – VITAL STATISTICS REPORT
  Additional service instructions are needed.                           Need Certificate of dissolution of marriage form.
  Incorrect case number/filed in wrong county.
  Document is unreadable.                                             RULE 74.14 SUPREME CT – FOREIGN JUDGMENT
                                                                        Authentication of foreign judgment required.
RULE 4.2 (2)                                                            Affidavit pursuant to Supreme Court Rule 74.14
  Need Circuit Court Form 4
                                                                      RULE 54.12 SERVICE IN REM OR QUASI IN REM
RULE 5.6 – COLLECTIONS OF DEPOSIT                                     ACTIONS
  No fee, or incorrect fee, received; fee required is $______.          Affidavit for Service by Publication required pursuant to
  Insufficient Filing Fee; Please Remit $______                          Supreme Court Rule 54.12c.
  No signature on check/form 1695.                                      Order for Service by Publication required pursuant to
  No request to proceed in forma pauperis.                               Supreme Court Rule 54.12c.
  No personal checks accepted.                                          Notice for Service by Publication required pursuant to
                                                                         Supreme Court Rule 54.12c.
RULE 68.1                                                               Affidavit for Service by Certified/Registered Mail
  Need Circuit Court Form 17                                             pursuant to Supreme Court Rule 54.12b.

    OTHER: Please see the attached Order for Informa Pauperis. Because your Informa Pauperis has been
denied you will need to provide us with the required filing fee of $115.50. You will also need to provide us with
service instructions for the defendants in this case. If service will be done by the Jackson County Sheriff you will
need to provide us with the required service fee of $36.00 per defendant. If service will be done by a private
process server you will need to provide us with a Motion and Order for Appointment of Private Process Server
with the required PPS20 number(s) on it.
    Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.
    The private process server listed is not on our approved list.
    Execution in effect. Return date _________. Request may be resubmitted within one week prior to return date.
    Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without
prejudice, at the Plaintiff’s cost. Collection efforts will be pursued for these costs.
Please refer to the Court’s website at www.16thcircuit.org for Court Rules or Forms.
Copies electronic noticed, faxed, emailed and/or mailed SEPTEMBER 2, 2020 to:
                                                                       COURT ADMINISTRATOR’S OFFICE
                                                                       DEPARTMENT OF CIVIL RECORDS
                                                                 CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


            SEPTEMBER 2, 2020                                    By
                  Date                                                        Deputy Court Administrator
                                                                        415 East 12th St., Kansas City, Missouri 64106
                                                                        308 W. Kansas, Independence, Missouri 64050



                  Case
Case no. 2016-CV15919    4:20-cv-00846-SRB Document
                                               Page 1 of1-1
                                                        1   Filed 10/20/20 Page 11 of 26 DMSLCI5 (8/2014)
               IN THE 16th JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

Judge or Division:                              Case Number:
                                                                2016-CV15919
                                                                                                                 N
                                                                                                                 0
                                                                                                                 (_
                                                                                                                 C:

SSN:   Redacted                                                                                                  r-
                                                                                                                 w

                                                                                                                 -0
                                                                                                                 :JC:
                                                                                                                 w

SSN:

           Motion and Affidavit in Support of Request to Proceed As a Poor Person
                         If Married, Spouse' s name:                                             Number of dependents:
                                                                                                                2)

                                      (Include Spouse' s Income and Expenses if Married)

   Monthly Income
   Gross salary (before deductions)    $   ;2. , I   4   4. oo   Monthly Expenses
                                                                 0   Mortgage     0 Rent Payment     $
                                               '                                                                         a a
   Public assistance                   $                         Utilities                           $         llL
   Retirement/Pension                  $         I 2..:i. 3 i
                                                       l         Food                                $     c2_t:)('r)l
                                                                                                                         oo
   Social Security                     $                         Payment on debts & credit cards     $
   Child Support                       $                         Child Support                       $

                                                                                                           ~,~
   Maintenance                         $                         Maintenance;fJ«:fe.9,,t,o, r ~      $
   Other income to be considered


   Total Monthly Income
                                       $


                                       $   2, 26t>,3J            a ~
                                                                 Medical expenses to be considered


                                                                  : i : : : y Expenses
                                                                                                     $


                                                                                                     $    6fg:ffb
                                                                                                                 D,       0




   Assets                                                        Debts
   Cashon Hand                             $           D         Home loan balance                   $
   Bank Accounts:                          $                     Automobile loan(s)                  $
       Checking
       Savings
                                           $
                                           $
                                               -, f3 3 . oq
                                               5                 Credit card balance(s)
                                                                 Other debts to be considered
                                                                                                     $
                                                                                                     $
   Approximate value of home               $   l q,. C(X)I oo    2t~~                                $   ~; l 5, L/D
       And/or other real estate            $                                                         $
   Approximate value ofa omobile s)        $         ~~.w                                            $
       (1) yr/make (j
       (2) yr/make
                                    '      A-~                                                       $
                                                                                                     $
   Approximate value of personal                                                                     $
       Possessions (list)
                                           $ _ _ _ __
                                           $
                                             -----
                                           $ _ _ _ __



   Total Assets                                                                                      s   4.5 trtL/ D
                                                                                                           (




                                                I of 2
                  Case 4:20-cv-00846-SRB Document  1-1 Filed 10/20/20 Page 12Rule
                                                                               of77.03,
                                                                                  26 Section 514.040 RSMo
I swear/affirm under penalty of perjury that these facts are true to my best knowledge and belief.


                                                                            L~/JL         Your Signature              ~


                                          Order to Proceed as a Poor Person

D   The Court, having considered the Motion and Affidavit in Support of Request to Proceed as a Poor Person, finds that
    _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ is without sufficient funds or assets with which to pay the advance deposit
    for costs in this action and, therefore, is granted leave to proceed as a poor person and the required advanced deposit for
    costs is waived.


X
D   The Court, having considered the Motion and Affidavit in Support of Request to Proceed as a Poor Person, finds that
    _Petitioner,
     _ _ _ _ _La  Ronda
                 __ _ _ _Phox,
                          _ _ _ _ _ _ _ has sufficient funds or assets with which to pay the advance deposit
    for costs in this action, and therefore, the Motion is denied.



                 01-Sep-2020
                       Date                                                          Commissioner/Judge




                                                                2 of 2                                     Rule 77.03, Section 514.040 RSMo
             Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 13 of 26
LaRonda Phox
3921 Norton Ave.
Kansas City, MO 64130
816-679-0566
Lphox@hotmail.com

July 31, 2020

16th Circuit Court Of
Jackson County, Missouri
415 East 12th Street
Kansas City, MO 64106

To Whom It May Concern:

       I am writing to explain my expenses and assets.

       I was only employed for 3-weeks in Jan. 2020 and my gross pay was $1,093.17. From
1/24/2020 until 6/8/2020 my only income was the pension shown.

       The gross monthly salary before deductions is from my current employer and as of today
from 6/8/2020 until 7/18/2020, my gross wages are $3,231.01.

         Also, this house for which I reside is in a trust and I only own it at 80%, and because it is
in a trust, is the reason, I have not been able to qualify for the assistance from the many different
organizations that do offer help, based on my income at the time I was unemployed, and prior
too, was the reasons for the denial of help.
       I have not been able to afford the much needed repairs of the plumbing and roof
replacement and now believe there are also foundational issues.
       Therefore, I am currently trying to save, to start having some of these house repair issues
resolved, ASAP.

         WHEREFORE, I wanted to make clarifications of what my true status and financial
status, is as of today.




~f4c
LaRonda Phox.


         Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 14 of 26
                  IN TTTE CIRCUIT COURT OF JACKSON COUNTY MISSOURI     FILED
                                    CIRCUIT DIVISION               CIVIL RECORDS
                                     AT KANSAS CITY
                                                                08-05-2020 17:48
                                                                              CIRCUIT COURT OF JACKSON COUNTY, MO
LARONDAPHOX,                                                                  BY_______________________________


                    Plaintiff

             V.                                                        Case   No. 2016-CV15919


2lC Museum Hotel, et al

                   Defendant.


                         PLAINTIFF'S NOTICE TO INT'ORM of Changes

           The Plaintifl LaRonda Phox hereby is sending a Notipe to Inform of Changes   wit}

updated info. as to the Informa Pauperus Statement form that was recently submitted     for

consideration. As of today, I am no longer employed.

           WHEREFORE, I am requesting this updated information, to be considered.

Dated: August      5,2020


                                                                                    LaRonda P
                                                                              3921 NortonAve.
                                                                         Kansas City, MO 64130
                                                                                     816-679-0566
                                VERIF'ICATION of STATEMENT

State of   MO
County of Jackson
       BEFORE ME, personally appeared LaRonda Phox, who, being by me first duly sworn
and identified in accordance with MO law, deposes and says:

1.My rame is LaRonda Phox, Plaintiffherein.
2. I have read and understood the attached foregoing complaint filed herein, and each fact
alleged therein is true and correct of my own personal knowledge.
FUTHER THE AFFIANT SAYETH NAUGHT.




           Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 15 of 26
                                                                       LaRonda Phox, Affiant

                               CERTIXICATE OF SERYICE

I TINDER PENALTY OF PERruRY I CERTIFY the Plaintiffs Notice To Inform Of Changes
was emailed to civilrecords@courts.mo.gov of the 16ft Circuit Court of Jackson County, MO, on
this5fta*yoraffi
                                                                      Re   specttully Submitted,



                                                                       LaRondaPhox, Plaintiff




      Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 16 of 26
                                                                                             FILED
                                                                                        CIVIL RECORDS
                                                                   04-Aug-2020 15:24
                IN THE CIRCUIT COURT OF JACKSON COUNTY MISSOURI
                                 CIRCUIT DIYISION            CIRCUIT COURT OF JACKSON COUNTY, MO
                                  AT KANSAS CITY              BY_______________________________




LARONDAPHOX,

                  Plaintiff

           V.                                                           Case. No 2016-CV15919



21C Museum Hotel, et al

                  Defendant.


          PLAINTIFF'S MOTION TO AMEND THE INFORMA PAUERIS T'ORM

         The Plaintiff, LaRonda Phox has noticed the income received from a former employer,

was reported incorrectly, and wants to amend. The gross income received from the 3-weeks     of
work, received in January 2020 was $1,956.21.

         WHEREFORE, this amended statement is now accurate.

Dated: August    4,2020                                                  Respectflrlly Submitted,



                                                                              3921 NortonAve.
                                                                         Kansas City, MO 64fiA
                                                                                   816-679-0566
                               VERIFICATION of STATEMENT

State   ofMO
County of Jackson
       BEFORE ME, personally appeared LaRonda Phox, who, being by me first duly sworn
and identified in accordance with MO law, deposes and says:

1.My ftrme is LaRonda Phox, Plaintiffherein.
2. I have read and understood the attached foregoing complaint filed herein, and each fact
alleged therein is true and correct of my own personal knowledge.
FUTHER THE AFFIANT SAYETH NAUGHT.




         Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 17 of 26
                                                                      LaRonda Phox, Affiant

                              CERTIFICATE OF SERYICE

I UNDER PENAUIY OF PERruRY I CERTIFYthe Plaintiffs Motion To Amend The Informa
Paueris Forrn was emailed to civilrecords@courts.mo.gov of the 16e Circuit Court of Jackson
County, MO, onthis 4tr day ofAugust,Z}21.

                                                                     Respectfully Submitte{


                                                                   /tupl,Y
                                                                      LaRondaPhox, Plaintiff




       Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 18 of 26
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI

                                       CIRCUIT DIVISION                                               co
                                                                                                      -<
                                                                                               N
                                                                                               C>
                                                                                               <-
 LaRonda Phox,                                                                                 c:
                                                                                               t
                                                                                               w
          Plaintiff
                                                             2016-CV15919                      -0
                                                                                                      i
                                                                                                      'I

   V.                                                                   Case No.                      I
                                                                        DEMAND JURYTW>AL
                                                                                               --J     '

 21C Museum Hotel of Kansas City, MO and
 The Savoy at 21 C

          Defendant.
 - - -- - -- - - -- -- I
                                           COMPLAINT

        Plaintiff, LaRonda Phox, brings forth the following causes of action and alleges the

 following.

        This is a suit for money damages against, Defendants, 21 C Museum Hotel and The Savoy

 at 21C, and states:

                                  JURISDICTION AND VENUE

        The Plaintiff alleges in this complaint, that this is an action for money damages in access

 of $25,000.00.

        This Court has jurisdiction. Venue is proper before this Court pursuant to MO Rev Stat §

 290.527 in this Action for the underpayment and non-payment of wages, Federal Fair Labor

. Standards Act, and the Missouri State Clean Indoor Air Law.

        The Plaintiff resides where the violation alleged to have been committed occurred, and

 the Defendant' s, had their principal place of business."

        All acts necessary or precedent to the bringing of this lawsuit occurred in Jackson



                                              Page   Jof 8
         Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 19 of 26
      County, MO.

                                            PARTIES

1.    Plaintiff- LaRonda Phox, is a citizen and resident of Kansas City, Jackson County, MO.

2.    Defendant-The Savoy at 21 C is a Restaurant operating inside of the 21 C Museum Hotel

      in Jackson County, MO.

3.    Defendant-21C Museum Hotel is an operating business in Jackson County, MO.

                          GENERAL FACTUALALLEGATIONS

4.    The Plaintiff was a former employee at The Savoy at 21C from 7/9/18 until 10/12/18.

5.    The Plaintiff's was hired as a Server

6.    The Plaintiff's position on or about 7/20/18 was then changed without notice or reasons

      given to an !RD/Runner, who would then take orders and deliver the guest meals to their

      hotel room.

7.    There was misrepresentation when the Plaintiff was told when hired, and did so for

      approx. 6-wks. that if she received any cash tips, how she needed to report $0.00 on the

      Daily Ending Servers Tip Report Sheets and hand over the cash. Therefore, there is a

      dispute with the pay not received.

8.    There is an alleged tip theft when a Manager, would confiscate the Plaintiffs tips when

      he delivered an order to Room Service and received a tip that should of went to the

      Plaintiff, but then did give it to another Server(s).

9.    The Plaintiff was not compensated for when she attended a mandatory Art Show, twice.

10.   There is a dispute when the Plaintiff was told, by a Manager, that we had to work 3-hrs.

      and earn less than $35.00 in tips, in order to be paid, the allotted $35 .00.




                                            Page 2 of 8

      Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 20 of 26
11.   Plaintiff was told then told later by Management that we had to work 4-hours on the

      weekdays and 3.5 hours on the weekend and earn less than $35.00 in tips to earn the

      $35.00 allotment.

12.   (All of the Tip Pool Breakdown Sheets received states that 4.0 hours are required to earn

      the $35.00 allotment).

13.   The Plaintiff did not receive the tips as a Server or (IRD), when she received tips, that

      were given at 18% of total cost of the food receipt.

14.   The Plaintiff did not receive her tips when a large group at the restaurant or hotel guests,

      would have the tips charged to 1- room. Therefore, this was a dispute when this pay was

      not received, by the Plaintiff.

15.   The Plaintiff was significantly mistreated and complained in the terms and conditions of

      her employment, alleges disparate treatment as she was treated differently than other

      employees who were similarly situated, when she did not receive the perks, such as

      others. Eventually, she was given some, but not all perks requested.

16.   There were disparities when a server was given a gift certificate for her grandson' s

      birthday. The Plaintiff is a mother of-2 and 6-grandkids and was not offered the same gift

      certificates.

17.   Another Server, was offered a gift certificate, and Management said it was because he

      was doing a great job and trained a new hire. The Plaintiff was never given such as she

      too, had trained others and as the other Managers, would repeatedly give compliments to

      the Plaintiff, for doing a great job, a gift certificate was never received for the same

      performance.




                                            Page 3 of 8

      Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 21 of 26
18.    While employed, the Plaintiff was never shown, after making several requests to see her

       employment files, which should and would of consisted of the Tip Pay Sheets and all of

       the other paper work, that a Server was expected, to turn in at the end of their shift. This

       may could have allowed us to resolve any disputes, but the employment files, were never

       given.

19.    The Plaintiff, had requested a copy as she had been of the Tip Pool Sheets, and was told

       one day by the Food & Bev. Dir. that she now had to hand write down the info. as others

       continued to receive copies.

20.    At the 21C Museum Hotel, a group of musicians "The Amigo's and Drake" In early

       August 2018, were allowed to smoke marijuana continuously, 24/7 daily in the rooms for

       approx. I-week, where the smoke was smelled throughout the whole hotel, restaurant and

       kitchen during this whole time, while in violations of the Hotel/Restaurants own smoking

       policies.

21 .   The 21 C Museum Hotels states the following smoking policy:

       Thinking oflighting up? No butts about it. We have a strict NO SMOKING policy. A
       $250 deep cleaning fee will be charged to any room that smells of smoke.

22.    The strong scent of the smell of the marijuana was immediately present, upon the

       entrance and throughout all areas of every floor, during this whole time, despite the

       complaints and concerns of others.

23.    At the end of the week, while the musicians were there, there were electrical fans placed

       in the hallways of every other floor, which did not resolve the problem, as one believes

       the guests, should have been asked to leave or refrain from such, and were not.

24.    The Plaintiff's health was put at risk as this had caused her to start back to smoking

       cigarettes and have suffered as a result.


                                             Page 4 of 8

       Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 22 of 26
25.   As a Direct and foreseeable result of the acts, the Plaintiff has suffered damages.

                        COUNT 1-BREACH OF FIDUCIARY DUTY

26.   Plaintiff re-alleges and restates the foregoing jurisdictional allegations and general factual

      allegations.

27.   The Savoy at 21C breached their fiduciary duty when the Plaintiff was not properly

      compensated for the 1st day hired, when filling out the paperwork, as she was told, she

      would be.

28.   The Savoy at 21 C failed to properly inform the Plaintiff about the proper reporting of her

      wages and tips.

29.   As a direct and proximate cause of the conduct alleged herein, the Plaintiff have suffered

      damages when she was not properly compensated.

                     COUNT 2-UNFAIR DISPARATE TREATMENT

30.   Plaintiff re-alleges and restates the foregoing jurisdictional allegations and general

      factual allegations.

31.   The Savoy at 21 C purposefully treated the Plaintiff in a way that resulted in a negative

      impact.

32.   The Savoy at 21C routinely violated the Federal Fair Labor Standards Act, by forcing the

      Plaintiff to complete excessive "side work," when the Plaintiff would spend more than

      20% of her time performing side work. at the beginning, during and after her shift, while

      failing to pay her at the required federal minimum wage.

33.   As a direct and proximate cause of the conduct alleged herein, the Plaintiff have suffered

      embarrassment, humiliation, mental anguish and distress, and she have suffered damages

      when she was not properly compensated.

       COUNT 3-INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                           Page 5 of 8

      Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 23 of 26
34.   Plaintiff re-alleges and restates the foregoing jurisdictional allegations and general

      factual allegations.

35.   There was constant misrepresentation, about the Plaintiffs pay.

36.   The Savoy at 21 C acted intentionally or recklessly, when she was repeatedly called into

      meetings, by different Management.

37.   The Savoy at 21C's conduct was extreme and outrageous, when many times, they would

      not allow the Plaintiff to speak about the issues of concerns in the meetings of

      Management

38.   This also is a cause of continuing to smoke cigarettes is from the severe emotional

      distress.

39.   As a Direct and foreseeable result of the acts, the Plaintiff had incurred expenses and

      other economical and non-economical damages.

                                  COUNT 4~NEGLIGENCE

40.   Plaintiff re-alleges and restates the foregoing jurisdictional allegations and general

      factual allegations.

41.   No employee or the other guests should not have to breathe secondhand marijuana

      smoke, while at work or as a guest.

      Smokefree is Smokefree

      Secondhand marijuana smoke contains many of the same cancer-causing substances and
      toxic chemicals as secondhand tobacco smoke including 3-times the amount of ammonia
      and significant levels of mercury, lead, formaldehyde, benzene, hydrogen cyanide, &
      toluene.

42.   The 21C Museum Hotel did not to honor their own smoking policies and therefore was

      negligent and breached their duty and is liable, as the conduct resulted in harm, which

      relates to the harm as foreseeable .

                                             Page 6 of 8

      Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 24 of 26
        Smokefree Air

       Second-hand smoke is also called passive smoke. It is both kinds of smoke from burning
       tobacco:

       •         Side-stream smoke from the end of a lighted cigarette, pipe, or cigar, and

       •         Mainstream smoke that a smoker breathes out.

       There is no safe level of exposure to secondhand smoke. Non-smokers who breathe in
       secondhand smoke take in nicotine and other toxic chemicals just like smokers do.
       Studies have shown that even low levels of secondhand smoke exposure can be harmful.

       The only way to completely protect nonsmokers from secondhand smoke is to remove
       smoking in public spaces. Separate smoking sections and filtration systems cannot
       completely remove secondhand smoke from the air.

43.    As a Direct and foreseeable result of the acts, the Plaintiff had incurred expenses and

       other economical and non-economical damages.

44.    Plaintiff incorporates by reference paragraphs 1 through 43 above.

       WHEREFORE, the Plaintiff, LaRonda Phox demands judgment for money damages,

against The Savoy at 21C and the 21C Museum Hotel together with such relief under the

circumstances.

       As a direct and proximate cause of the conduct alleged herein, the Plaintiff have suffered

front and back pay and continue to suffer the following :

a.     General Damages
       1.     Pain, Suffering and Inconvenience
       2.     Emotional Distress
       3.     Loss of Enjoyment of Life
b.     Special Damages
       1.     Loss-Out of pocket

       The Plaintiff demands a Jury Trial and seeks a monetary award, of $185.000. 00 for the

caused loss and damages of front and back pay, plus Interest, equitable damages and attorney's

fees, and Punitive Damages in this suit, as the wrongs against the Plaintiff that shows a pattern

and practice from all involved for the caused loss and damages.

                                             Page 7 of 8

       Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 25 of 26
Dated: July 31 , 2020                                                              Respectfully Submitted,


                                                                                   ~I~
                                                                                              LaRonda Phox

                              VERIFICATION of STATEMENT

State of MO
County of Jackson
       BEFORE ME, personally appeared LaRonda Phox, who, being by me first duly sworn
and identified in accordance with MO law, deposes and says:

1. My name is LaRonda Phox, Plaintiff herein.
2. I have read and understood the attached foregoing complaint filed herein, and each fact
alleged therein is true and correct of my own personal knowledge.
FUTIJER THE AFFIANT SAYETH NAUGHT.                                                              •~~
                                                                       ~ ~,r}
                                                                                   LaRonda Phox,


SWORN TO and SUBCRIBED before me this          3) .>' day o,! ,,,,i,).~                , 20
        c:::::;__ ,                                        ,,•?..,~~:X..f.{!J',,     G. SCIARA
  s      , ~~Co\.                                         ;:S··NOTARY·~~ My Comm ission         Expires

Not
            .
       PUbl lC                                            \i~. .SEAL ../ i*=
                                                          :..-; - ·-
                                                                          ~j
                                                                                 April 29 2023
                                                                                  Clay C~unty
                                                           ,,:,,r,otw,l ~~~- Commiss ion # 515038552
   t, · a". a-ca.3                                             ,..........
My Commission Expires

                                CERTIFICATE OF SERVICE

I UNDER PENALTY OF PERJURY, I CERTIFY the Plaintiffs Complaint, was hand-delivered
to the 16th Circuit Courts of Jackson County, of Kansas City, MO, 64106, on this 31 st day of
July, 2020.




                                                                                   ZZlP4x
                                                                                   LaRonda Phox, Plaintiff




                                           Page 8 of 8

       Case 4:20-cv-00846-SRB Document 1-1 Filed 10/20/20 Page 26 of 26
